Citation Nr: 1227972	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  11-00 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for tinnitus.

2.  Entitlement to an initial disability rating greater than 30 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from February 1970 to February 1972.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina, that granted service connection for PTSD, assigning an initial 10 percent disability rating effective as of September 24, 2008, and determined that new and material evidence had not been received to reopen the previously denied claim of service connection for tinnitus.

During the pendency of this appeal, in December 2010, the RO determined that the service-connected PTSD warranted a 30 percent disability rating, effective September 24, 2008.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.

In his December 2010 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested that he be scheduled for a hearing at the Board in Washington, DC.  However, in a letter dated in April 2012, he withdrew his request.

Entitlement to a TDIU was denied by the RO in November 2011.  Nevertheless, the record shows that the Veteran has asserted that he in unable to work as a result of his service-connected disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU is part of an initial rating when such is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the issue has been included among those currently before the Board. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim. A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Service connection for tinnitus was denied by the RO in October 1990.  The Veteran did not submit a notice of disagreement and new and material evidence was not received during the appeal period.

2.  By rating actions dated in May 1998 and June 2006, the RO determined that new and material evidence had not been received to reopen the previously denied claim of service connection for tinnitus.  The Veteran did not submit a notice of disagreement and new and material evidence was not received during the appeal period.

3.  Evidence received since the June 2006 RO decision that determined new and material evidence had not been received to reopen the previously denied claim of service connection for tinnitus relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  Tinnitus is a result of injuries during the Veteran's active service.

5.  During the entire period since the effective date of service connection, the Veteran's PTSD has been manifested by deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood without total social and occupational impairment.

6.  The Veteran's service connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.



CONCLUSIONS OF LAW

1.  The June 2006 rating decision that determined new and material evidence had not been received to reopen the previously denied claim of service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  The additional evidence received since the June 2006 rating decision that determined new and material evidence had not been received to reopen the previously denied claim of service connection for tinnitus, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  The criteria for an initial 70 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).

5.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regard to the tinnitus appeal, further assistance is unnecessary to aid the veteran in substantiating that claim.  

The Board also awards a higher initial rating for the service-connected PTSD.  The Veteran's claim arises from a disagreement with the initial disability rating following the grant of service connection.  Courts have held that, once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice provided to the Veteran is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims file the service treatment records and reports of his post-service care.  

In June 2011, the Veteran indicated that he was in receipt of Social Security Administration disability benefits.  However, a March 1999 determination from the Social Security Administration shows that the Veteran's clams for benefits was for "Other fractures of bones" and "Degenerative joint disease."  Similarly, at the VA PTSD examination in March 2009, the Veteran reported that he had been awarded Social Security Administration benefits for physical disabilities.

The duty to assist does not require that all Social Security Administration disability records be sought - only those relevant to a Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (2010).  As the merits of the issues on appeal do not turn on the disabilities for which the Veteran had sought benefits from the Social Security Administration, such records would not provide a reasonable possibility of substantiate the claims.  

The Veteran has also been provided a VA examination for PTSD, which contains all necessary findings to rate that disability.  There is no evidence of a change in the disability since the last examination.

There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.

Reopening Service Connection for Tinnitus

Service connection will be granted for a disability resulting from an injury sustained or disease incurred in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 , 3.304, 3.307 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain organic diseases of the nervous system may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he currently has tinnitus that is manifested as a result of his period of active service.  Because the Veteran did not submit a notice of disagreement to the October 1990 rating decision denying service connection or to the May 1998 and June 2006 rating decisions that declined to reopen the previously denied claim; and no new and material evidence was received during the appeal period after those decisions; the determinations became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2011).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

In a decision of the RO dated in October 1990, the Veteran's claim of entitlement to service connection for tinnitus was denied.  At the time of this decision, the evidence of record included his service treatment records.  An enlistment report of medical examination dated in January 1970 had shown that clinical evaluation of the ears was generally normal.  There was a notation that the Veteran had left ear hearing loss, but tympanic membranes and canals appeared normal.  There was no indication of tinnitus.  In the associated report of medical history, the Veteran indicated that he had never experienced ear trouble, running ears, or hearing loss.  There was no mention of tinnitus.

An Army National Guard enlistment report of medical examination dated in August 1972 had shown that clinical evaluation of the ears was generally normal.  There was a notation that the Veteran should have an audiometer test, apparently because of whispered voice findings of 20/15 in the right ear and 5/15 in the left ear.  There was no indication of tinnitus.  In the associated report of medical history, the Veteran indicated that he had experienced hearing loss in the left ear, but there was no mention of tinnitus.

Following service, a private medical record from G. F., M.Aud., dated in February 1979, shows that the Veteran was said to have tinnitus of the left ear with occasional vertigo.

A statement from the Veteran's representative dated in March 1980 shows that the Veteran was said to have had ringing in the left ear after attending an Independence Day celebration on July 4, 1970, wherein a firecracker had gone off near his ear.

During a personal hearing at the RO in March 1980, the Veteran reiterated experiencing ringing in the left ear following the July 1970 firecracker incident, and that he continued to have ringing in the ear ever since.  The Veteran also indicated that he had been exposed to loud noises during his service in Vietnam.

A VA outpatient treatment record dated in November 1980 had shows, in pertinent part, that the Veteran had a history of tinnitus which was first noted in 1970.

An audiogram record from Burlington Industries received by the RO in November 1988 shows that the Veteran was said to have been exposed to gunfire while in the Army.

During a hearing before the Board on a separate claim of service connection for defective hearing of the left ear conducted in February 1990, the Veteran indicated that he first noticed ringing in the ear in the summer of 1970 training for riot-type situations while in the stockade with the 256th military.  He explained that smoke bombs and cherry bombs went off within three feet of his left side which resulted in the onset of ringing.  The Veteran also related that while his military occupational specialty was as a clerk-typist; in Vietnam he served in supply and transport, delivering mail and supplies to the field.  In this capacity, he was exposed to acoustic trauma from exploding mines, M-70's, and mortar fire.  He added that he had fired various weapons which also exposed him to loud noise.

Service connection for tinnitus was denied in October 1990 as the service treatment records were negative of any complaints of tinnitus, and the first reports of tinnitus were not until 1979.

The Veteran did not submit a notice of disagreement within one year of the October 1990 decision.  No evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); cf. 38 C.F.R. § 3.156(b) (2011) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).

In correspondence dated in October 1997, the Veteran requested that his claim for service connection for tinnitus be reopened.  In support of his claim, he submitted VA outpatient treatment records showing treatment for hearing loss, but there was no evidence addressing the claimed tinnitus.  As such, in May 1998, the RO determined that new and material evidence had not been received to reopen the claim of service connection for tinnitus.

The Veteran did not submit a notice of disagreement within one year of the May 1998 decision, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1362.

In correspondence dated in August 2005, the Veteran again requested that his claim for service connection for tinnitus be reopened.  

A VA audiology report dated in October 2005, shows that the Veteran reported a history of tinnitus in the right ear since 1970, just before he began his tour of duty in Vietnam.  He said that the tinnitus had increased in severity over the years.  He also described difficulty with equilibrium since 1970, which appeared to be getting progressively worse.  The examiner noted a history of noise exposure.  The Veteran was advised that his tinnitus was most likely secondary to his sensorineural hearing loss and history of noise exposure.

In June 2006, the RO determined that new and material evidence had not been received to reopen the claim of service connection for tinnitus.  While the October 2005 VA treatment record was listed in the evidence section of the decision, it was not addressed in the reasons for the decision.

In correspondence dated in September 2008, the Veteran requested that his claim for service connection for tinnitus be reopened.  In a letter dated in November 2008, the Veteran described how his supply convoy had been hit by enemy fire in March 1970 while on Highway Number 1 between Da Nang and Chu Lai.

A VA audiology report dated in January 2009 shows that the Veteran was said to have a history of tinnitus from noise exposure in service stemming from fire arms, vehicles, and choppers.  Civilian noise exposure was said to include construction noise.  The tinnitus was said to have had its onset 37 years earlier (or 1972) and was said to be constant.

In the June 2009, rating decision that awarded service connection for PTSD, the RO recognized that the Veteran's unit had come under mortar attack while in Chu Lai in March 1971.

The evidence received since the June 2006 RO decision documents that the Veteran was, in fact, exposed to mortar fire during service.  This substantiates that the Veteran was exposed to acoustic trauma during active service and serves to establish the element of an in-service injury.  Moreover, the January 2009 VA outpatient treatment record sets the onset of the Veteran's tinnitus to his history of noise exposure in service, approximately 1972.  This evidence pertains to an element of the claim that was previously found to be lacking.  Hence, it raises a reasonable possibility of substantiating the claim. Shade.

As such, the above evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for tinnitus.  Therefore, the claim is reopened. 

Merits

Having reopened the Veteran's claim of service connection for tinnitus, the Board must now consider whether entitlement to service connection is warranted on the merits. 

Because tinnitus was not identified on the Veteran's January 1970 enlistment examination when accepted for service, the presumption of soundness applies.  38 C.F.R. § 1111.  

The Veteran is competent to report in-service noise exposure and the onset of ringing in his ears.  Charles v. Principi, 16 Vet. App 370, 374-75 (2002).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

There is one report that the ringing in his ears began shortly before he went to Vietnam, but his most detailed reports are to the effect that the ringing began after combat related noise exposure.  In any event, the weight of the evidence is that the tinnitus began during service and the weight of the evidence is to the effect that it was the consequence of combat.  Such noise exposure would be consistent with the circumstances of his combat service.  As such it is presumed that he had in-service noise exposure and experienced ringing in his ears following that exposure.  See 38 U.S.C.A. § 1154(b); Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  

The initial post-service clinical finding of tinnitus was not recorded until February 1979, but the Veteran's report of ongoing tinnitus since service is credible and is consistent with the indications of hearing difficulty on the 1972 National Guard entrance examination.

In addition the October 2005 VA audiology report shows that the Veteran's tinnitus was most likely secondary to sensorineural hearing loss and history of noise exposure.  The Veteran is service connected for hearing loss in the left ear, which has been diagnosed as sensorineural.  The record suggests that the Veteran had in-service and post-service noise exposure, but his history would place the onset of symptoms prior to the post-service exposure.  The January 2009 VA audiology report refers to a history of in-service noise exposure, and suggests that the tinnitus had its onset 37 years earlier, and that it had been constant ever since.

Further, there is no negative medical opinion evidence.  Based on the foregoing, the Board finds that the evidence is in favor of the grant of service connection for tinnitus. 

 Initial Disability Rating for PTSD

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  PTSD is rated under the General Rating Formula for Mental Disorders, which provides that: 

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

While the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board would not need to find all or even some of the symptoms to award a specific evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand without the examples listed in the rating criteria it would be difficult to determine the difference between a 30 and 50 percent rating.  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.125 (2011). 

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

In September 2008, the Veteran filed his claim of service connection for PTSD.  In support of his claim, he submitted correspondence in November 2008 in which he reported that PTSD had resulted in his having had more jobs than he could count and a failed marriage.

VA outpatient treatment records dated from February 2007 to March 2009 show intermittent treatment for symptoms associated with PTSD.  He underwent a mental health assessment in February 2009.  He had a good but distant relationship with his adult children.  His mood was described as euthymic.  His thought process was described as intact, although his short and remote memory was impaired and perceptual disturbances were noted.  He was assigned a GAF of 55.  On another evaluation the same day, his mood was reportedly depressed and he described auditory hallucinations.  He denied current suicidal ideation.

A VA examination report dated in March 2009 shows that the Veteran reported that after service, he tried to return to school but dropped out because he could not concentrate.  He was divorced and did not have any true friends.  He indicated that he would occasionally be talked into going out, but would not do this often, preferring to stay mostly to himself.  He lived in the basement of a home owned by his first cousin.  He indicated that he used to do things, but would do very little now.  

Mental status examination revealed that he was clean and casually and appropriately dressed.  Psychomotor activity and speech were unremarkable and coherent.  He was cooperative and friendly.  Affect was flat and mood was dysphoric.  Attention was intact, but he could not do serial 7's.  Orientation was intact to person, time, and place.  Thought process and content was unremarkable.  There were no delusions, intelligence was average, and he could understand the outcome of his behavior.  He had sleep impairment.  He did not have inappropriate behavior.  He could not interpret proverbs appropriately.  There was no obsessive or ritualistic behavior, and there were no panic attacks.  There were no suicidal or homicidal ideations.  Impulse control was good, and there were no episodes of violence.  Recent and remote memory was normal.  

PTSD symptoms were said to include recurrent and intrusive distressing recollections of the traumatic event.  There was persistent avoidance of stimuli associated with trauma and numbing of general responsiveness.  There was difficulty falling or staying asleep, difficulty concentrating, hypervigilence, and exaggerated startle response.  The disturbance was said to cause clinically significant distress or impairment in social, occupational, and other important areas of functioning.  These symptoms were said to be chronic, ongoing for 39 years, and of severe intensity.  The diagnosis was severe, chronic, PTSD; depressive disorder, not otherwise specified; and alcohol dependence.  A GAF of 50 was assigned.  His prognosis was said to be guarded to poor in the absence of additional psychological assistance.

A 70 percent disability rating for PTSD requires deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Veteran has deficiencies in the area of work as shown by his frequent job changes and by the GAF assigned on the VA examination.  That GAF contemplates an inability to keep a job.  The GAF, consistent with the Veteran's reports, contemplates a person who is unable to keep friends.  This together with the Veteran's isolation and estrangement from family members indicates a deficiency in the area of family relations.  He has reported a deficiency in the area of school, evidenced by the fact that he dropped out of college coursed due to an inability to concentrate.

There is conflicting evidence as to whether there are deficiencies in the areas of thinking and mood.  The weight of the evidence is that the Veteran has a depressed mood, and the evidence is in at least equipoise as to whether there are deficiencies in the area of thinking.  His impairment has been characterized as moderate to severe on evaluations.  Resolving reasonable doubt in his favor, the Board concludes that the Veteran has deficiencies in most of the areas needed for a 70 percent rating for PTSD.

The Veteran does not have complete social and occupational impairment.  He has been able to maintain some sort of relationship with the cousin in whose home he lives, has some contact with his children, and apparently is in contact with others who encourage him to go out.  These encouragements are occasionally successful.  Although hallucinations have been reported, these have not resulted in complete social impairment and the other examples of symptomatology consistent with the 100 percent rating have not been shown.

Accordingly, the Board finds that the overall disability picture over the entire course of the period on appeal most closely approximates the criteria for a 70 percent disability rating; but that the weight of the evidence is against a finding that the disability approximates the criteria for a 100 percent rating.  Consideration has been given to staged ratings since the effective date of service connection, but there have been no periods when the criteria for a 100 percent were shown to have been met.  See Fenderson, 12 Vet. App. at 119.  However, there appears to be no identifiable period of time since the date of claim during which the PTSD warranted a disability rating higher than 50 percent. 

Extra-schedular Consideration

Finally, the Board finds that the Veteran's PTSD does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's PTSD is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the PTSD has been awarded rating of 70 percent.  The rating compensates for social and occupational impairment for psychiatric symptomatology regardless of the precise symptoms.  See Mauerhan.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16(a). 

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service connected condition and advancing age, which would justify a TDIU due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).

In the instant case, a claim for TDIU is recognized as part of the appeal for a higher initial rating for PTSD.  The grant of a 70 percent rating for that disability meant that the Veteran has met the percentage requirements for TDIU at all times pertinent to the appeal. 

The evidence in favor of the grant of TDIU consists of the fact that the VA examiner assigned a GAF of 50, which as previously noted, indicates an inability to keep a job; the fact that the Veteran is extremely isolated, has had a checkered employment history, and his disability has been characterized as severe.

Evidence against the grant of a TDIU includes the GAF of 55 assigned at the February 2009 evaluation, and the fact that the Veteran stopped working due to physical disabilities that were apparently not service connected.  

The evidence is in at least equipoise, and resolving reasonable doubt in his favor, entitlement to TDIU is granted.


ORDER

New and material evidence having been presented, the claim of service connection for tinnitus is reopened.

Service connection for tinnitus is granted.

An initial 70 percent disability rating for service-connected PTSD is granted, effective from the date of service connection.

Entitlement to TDIU is granted.





______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


